Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-7-2003

USA v. Anderson
Precedential or Non-Precedential: Non-Precedential

Docket 01-3965




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Anderson" (2003). 2003 Decisions. Paper 571.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/571


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                         NOT PRECEDENTIAL

  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT




                 No: 01-3965
                ____________

      UNITED STATES OF AMERICA

                        v.

           LAMONT ANDERSON
                 a/k/a
            MARK ANDERSON


                Lamont Anderson,

                       Appellant



  Appeal from the United States District Court
     for the Eastern District of Pennsylvania
   (D.C. Criminal Action No. 99-cr-00732-1)
District Judge: Honorable Clarence C. Newcomer


  Submitted Under Third Circuit LAR 34.1(a)
             on March 3, 2003

           Before: ROTH, BARRY
        and FUENTES, Circuit Judges

         (Opinion filed : May 7, 2003)
                                       OPINION


ROTH, Circuit Judge:

       Lamont Anderson pled guilty to being a felon in possession of a firearm pursuant

to 18 U.S.C. § 922(g)(1). He stipulated to the underlying predicate offenses for enhanced

sentencing pursuant to 18 U.S.C. § 924(e). He was sentenced to 156 months

imprisonment.

       Anderson’s counsel filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967) expressing his belief that there were no non-frivolous issues presented for our

review. As required by Anders, counsel directed us to portions of the record that might

arguably support an appeal. Also, as required by Anders, Anderson was given notice of

his attorney’s desire to withdraw, allowing him the opportunity to raise any issues for

appeal in a supplemental pro se brief. He failed to do so. Anderson’s attorney pointed us

to two possible grounds for appeal: (1) whether Anderson’s guilty plea was knowing and

voluntary, and (2) whether the sentence imposed was legal.

       As to the first ground, that Anderson’s plea was not knowingly and voluntarily

taken, pursuant to F.R.Crim.P. 11, the court can accept a plea of guilty only after

determining that the plea is voluntarily, knowingly and intelligently entered and supported

by an ample factual basis. We find from the record that the plea colloquy satisfies the

requirements of F.R.Crim. P. 11.

       As to the second ground, that Anderson’s sentence of 156 months imprisonment is
not legal, Anderson’s offense level under the Sentencing Guidelines called for a sentence

of 262 to 327 months. Pursuant to 18 U.S.C. § 3553(e) and a 5K1.1 motion from the

government, the District Court departed from the Guidelines as permitted in its limited

authority. The District Court decided not to depart further based on Anderson’s criminal

history and his crimes of violence. We find no abuse of discretion in this decision.

Therefore, the sentence imposed upon Anderson was legal.

       For the foregoing reasons, we will affirm the judgment of the District Court and

grant counsel’s request to withdraw.




                                             3
TO THE CLERK:


    Please file the foregoing Opinion.




                                         By the Court,




                                               /s/ Jane R. Roth
                                                  Circuit Judge




                                           4